Title: [Diary entry: 18 April 1791]
From: Washington, George
To: 

Monday 18th. Set out by Six oclock—dined at a small house kept by one Slaughter 22 Miles from Hallifax and lodged at Tarborough 14 Miles further. This place is less than Hallifax, but more lively and thriving; it is situated on Tar River which goes into Pamplico Sound and is crossed at the Town by means of a bridge a great height from the Water and notwithstanding the freshes rise sometimes nearly to the arch. Corn, Porke and some Tar are the exports from it. We were recd. at this place by as good a salute as could be given with one piece of artillery.